DETAILED ACTION
Status of Claims

Claim 1-20 filed in “Claims” filed on 06/24/2020 have been entered by Examiner. 
This office action considers claims 1-20 pending for prosecution.
Reason for Allowances
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “an upper surface of each upwardly-opening container-shaped bottom electrode being recessed to below an upper surface of the supporting structure; each of the openings having an exposed vertically-extending surface of the supporting structure above the recessed upper surface of the upwardly-opening container-shaped bottom electrode contained therein; forming leaker device material over the upper surface of the supporting structure; along the exposed vertically-extending surfaces of the supporting structure, and within the interior regions of the upwardly-opening container- shaped bottom electrodes; forming insulative material over the leaker device 
Claims 2-13, are allowed as those inherit the allowable subject matter from claim 1.
Regarding Claim 14: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “upper surfaces of the upwardly-opening container-shaped bottom electrodes being below an upper surface of the supporting structure; vertically-extending surfaces of the supporting structure being above the upper surfaces of the upwardly-opening container-shaped bottom electrodes; leaker device material along the vertically-extending surfaces of the supporting structure, and within interior regions of 
Claims 15-20, are allowed as those inherit the allowable subject matter from claim 14. 	

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Graettinger et al. (US 20050026361 A1; hereinafter Graettinger) 
Nakamura (US 20080029801 A1; hereinafter Nakamura) 
Hijioka et al. (US 20110284991 A1; hereinafter Hijioka) 
Hirota et al. (US 20130119514 A1; hereinafter Hirota) 
Sun (US 20160351577 A1; hereinafter Sun) 
Basker et al. (US 20170084681 A1; hereinafter Basker) 
Prior Art Graettinger teaches a  method for forming a double sided container capacitor ([0001]), wherein (Fig. 8+; [0021+]) forming a semiconductor wafer substrate assembly comprising a base supporting layer having a recess therein; within the recess in the base supporting layer, forming first and second conductive spacers having a first cell dielectric interposed therebetween which electrically isolates the first and second conductive spacers from each other; forming a first conductive layer electrically connected to the second conductive spacer within the recess; forming a blanket second conductive layer over the first conductive layer and electrically separated from the first conductive layer by a second cell dielectric layer; and electrically connecting the first conductive spacer and the blanket second conductive layer to form a storage capacitor, where the first conductive spacer and blanket second conductive layer form a portion of a capacitor top plate and the second conductive spacer and first conductive layer form a portion of a capacitor bottom plate. But, Prior Art Graettinger does not expressly teach an upper surface of each upwardly-opening container-shaped bottom electrode being 
Prior Art Nakamura teaches  a semiconductor device including a DRAM capacitor with a bottom electrode having an improved adhesiveness with an adjacent insulating film ([0002]), wherein (Fig. 1+; [0027+]) forming a first hole in a first insulating layer that includes a first insulating film, the first insulating film having a first portion that is exposed to the first hole; modifying the first portion to form an intermediate layer that adjacent to the first insulating film, the intermediate layer being exposed to the first hole, the intermediate layer having adhesiveness to the first insulating film; forming an adhesive layer that contacts with the intermediate layer and with bottom and side walls of the first hole, the adhesive layer having adhesiveness to the intermediate layer; forming a bottom electrode that contacts with the adhesive layer, the adhesive layer Nakamura does not expressly teach an upper surface of each upwardly-opening container-shaped bottom electrode being recessed to below an upper surface of the supporting structure; each of the openings having an exposed vertically-extending surface of the supporting structure above the recessed upper surface of the upwardly-opening container-shaped bottom electrode contained therein; forming leaker device material over the upper surface of the supporting structure; along the exposed vertically-extending surfaces of the supporting structure, and within the interior regions of the upwardly-opening container- shaped bottom electrodes; forming insulative material over the leaker device material; the insulative material extending to within the interior regions of the upwardly- opening container-shaped bottom electrodes to narrow the interior regions of the upwardly-opening container-shaped bottom electrodes; forming upper electrodes within the narrowed interior regions of the upwardly-opening container-shaped bottom electrodes; the upper electrodes, 4 M122-7423 M01. docxinsulative material and upwardly-opening container-shaped bottom electrodes together forming a plurality of capacitors; and forming plate material extending across the upper electrodes and coupling the upper electrodes to one another; the plate material being directly against the leaker device material; the leaker device material electrically coupling the bottom electrodes to the plate material and being configured to discharge at least a portion of excess charge from the upwardly-opening container-shaped bottom electrodes to the plate material (claim 1); or upper surfaces of the upwardly-opening container-shaped bottom electrodes being below an 
Prior Art Hijioka teaches a semiconductor device and a method of manufacturing a semiconductor device ([0003]), wherein (Fig. 1+; [0016+]) a multi-layered interconnect formed on said substrate, and having a plurality of interconnect layers, each of which being configured by an interconnect and an insulating layer, stacked therein; a memory circuit formed in a memory circuit region on said substrate in a plan view, and having a peripheral circuit and at least one capacitor element embedded in said multi-layered Hijioka does not expressly teach an upper surface of each upwardly-opening container-shaped bottom electrode being recessed to below an upper surface of the supporting structure; each of the openings having an exposed vertically-extending surface of the supporting structure above the recessed upper surface of the upwardly-opening container-shaped bottom electrode contained therein; forming leaker device material over the upper surface of the supporting structure; along the exposed vertically-extending surfaces of the supporting structure, and within the interior regions of the upwardly-opening container- shaped bottom electrodes; forming insulative material over the leaker device material; the insulative material extending to within the interior regions of the upwardly- opening container-shaped bottom electrodes to narrow the interior regions of the upwardly-opening container-shaped bottom electrodes; forming upper electrodes within the narrowed interior regions of the upwardly-opening container-shaped bottom electrodes; the upper electrodes, 4 M122-7423 M01. docxinsulative material and upwardly-opening container-shaped bottom electrodes together forming a plurality of 
Hirota teaches a semiconductor device and a method of manufacturing the same, and, in particular, to dynamic random access memory (DRAM) having a capacitor with properties of low leakage current and high permittivity ([0002]), wherein (Fig. 13+; [0047+]) semiconductor device comprising a capacitor, the capacitor comprising: a lower electrode comprising titanium nitride connected to a semiconductor substrate, a dielectric film comprising a layer of zirconium oxide as a primary constituent, the dielectric film being formed on said lower electrode, an upper electrode comprising a titanium nitride film, the upper electrode being formed on said dielectric film, and a protective film comprising titanium oxide as a primary constituent and being inserted in at least one of the interface between said upper electrode and said dielectric film and the interface between said lower electrode and said dielectric film. But, Prior Art Hirota does not expressly teach an upper surface of each upwardly-opening container-shaped bottom electrode being recessed to below an upper surface of the supporting structure; each of the openings having an exposed vertically-extending surface of the supporting structure above the recessed upper surface of the upwardly-opening container-shaped bottom electrode contained therein; forming leaker device material over the upper surface of the supporting structure; along the exposed vertically-extending surfaces of the supporting structure, and within the interior regions of the upwardly-opening container- shaped bottom electrodes; forming insulative material over the leaker device material; the insulative material extending to within the interior regions of the upwardly- opening container-shaped bottom electrodes to narrow the interior regions of the upwardly-opening container-shaped bottom electrodes; forming upper electrodes within the narrowed interior regions of the upwardly-opening container-
Prior Art Sun teaches  semiconductor devices, and more particularly to ferroelectric random access memories (F-RAM) including embedded or integrally formed ferroelectric capacitors and complementary metal-oxide-semiconductor (CMOS) transistors and methods for fabricating the same ([0002]), wherein (Fig. 1+; [0005+]) a first dielectric disposed over a substrate; a contact extending through the first dielectric to the substrate; a multi-layer oxygen barrier structure disposed over a top surface of the contact; a first hydrogen barrier structure disposed on both sides of the multi-layer oxygen barrier structure, wherein the multi-layer oxygen barrier structure and the first hydrogen barrier structure include a common planarized top surface; a ferro-stack disposed over the common planarized top surface; and a second hydrogen barrier structure disposed over the ferro-stack and the common planarized top surface, wherein the second hydrogen barrier structure encapsulates the ferro-stack. But, Prior Art Sun does not expressly teach an upper surface of each upwardly-opening container-shaped bottom electrode being recessed to below an upper surface of the supporting structure; each of the openings having an exposed vertically-extending surface of the supporting structure above the recessed upper surface of the upwardly-opening container-shaped bottom electrode contained therein; forming leaker device material over the upper surface of the supporting structure; along the exposed vertically-extending surfaces of the supporting structure, and within the interior regions of the upwardly-opening container- shaped bottom electrodes; forming insulative material over the leaker device material; the insulative material extending to within the interior regions of the upwardly- 
Prior Art Basker teaches semiconductor structures and, more particularly, to Metal-Insulator-Metal (MIM) capacitor structures and methods of manufacture ([0001]), wherein (Fig. 1+; [0011+]) forming of the capacitor structure comprises: forming a first electrode plate on within the trench by deposition and patterning processes; forming a dielectric layer on the first electrode plate within the trench by deposition and patterning processes; forming a second electrode plate on the dielectric layer and on insulator material outside of the trench forming a second dielectric layer on the second electrode plate; and forming a third electrode plate on the second dielectric layer, wherein: the first electrode plate is a bottom electrode plate formed within the trench; the second electrode plate is a center electrode plate formed within the trench and outside of the trench; the third electrode plate is an upper electrode plate formed within the trench; a first contact is formed in direct electrical contact with the upper electrode plate within the trench; and a second contact is formed in direct electrical contact with the center electrode plate outside of the trench, and  a cap material is formed on the exposed portions of the upper electrode material . An insulator material is then deposited on the cap material . In embodiments, the cap material can be a nitride material or a low-k dielectric material, deposited using conventional CVD or PEALD processes, to a same or similar thickness as the nitride or low-k dielectric material. But, Prior Art Basker does 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR F MOJADDEDI/Examiner, Art Unit 2898